DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer USPN 6506185 in view of Kreuzer et al. US Patent Application Publication 2016/0030256.
 
As to claims 1, 2, 9, 10, 19, and 20, Sauer teaches an absorbent article 10 comprising: a first waist region 18, a second waist region 20, and a crotch region 22 (Figure 1; col. 4, lines 11-14) disposed between the first and second waist regions; a longitudinal centerline 48 and a lateral centerline 3 (Figure 1); 

a chassis comprising a toposheet 12, a back sheet 14 and an absorbent core 16 disposed between the toposheet and the back sheet (Figures 1-3; col. 4, lines 6-10); and 
a waist feature 30 joined to the chassis in the first and/or second waist region and having a free portion extending longitudinally outboard of the chassis in the first and/or second waist region – where Sauer teaches the flap 30 is spaced longitudinally forward such that the free portion does not overlap the chassis (col. 6, lines 7-10).  

Sauer teaches the back sheet 14 comprises a film and/or a film/nonwoven laminate where the film provides a barrier layer in that it can be composed of microporous material that permits vapors to escape while still preventing liquid exudates from passing through (col. 16, lines 36-49).  The examiner will refer to the barrier layer as element 14. 

The barrier layer 14 has a maximum length extending between a first barrier lateral edge 26 and a second barrier lateral edge 28 (Figures 1 and 2).

Sauer does not teach the absorbent core 16 comprises absorbent material enclosed in a core wrap.  Kreuzer teaches an absorbent core having a waist feature where the absorbent core comprises a core wrap (Kreuzer Figure 3a, paragraphs0031-0037) for the benefit of maintaining the absorbent material in the core, provide channel-forming area, and help to immobilize the absorbent material within the core.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the absorbent core of Sauer with a core wrap as taught for the benefits taught in Kreuzer.  The core wrap of Kreuzer al are known in the art to generally be coextensive with the absorbent materials or extend slightly beyond the absorbent materials (Kreuzer Figures 2, 3a, 3b;  paragraphs 0029,0030).  
Sauer/Kreuzer do not specifically teach the claimed parameters. However, Sauer teaches the absorbent core extends primarily the length of the back sheet (Figures 1 and 2; col. 4, lines 27-34; col. 16, line 59 through col. 17, line 2).  Additionally, the claimed distance of D1 less than about 75% includes 0 where the lengths can be the same.  Similarly the limitation of about 90% or greater can include 100% where the lengths may be equal. The waist feature 30 is breathable (col. 14, lines 24-30).  The waist feature includes the material comprising the feature and the spacer structure 52, open pocket and free edge – which has a greater breathability than the barrier layer 14 due to the spacer and free edge. As to claim 1, the barrier layer is breathable (col. 16, lines 37-40). As to claim 4, Sauer does not specifically teach the claimed absorbent capacity of about 200 g or greater according to the CRC test method.  However, Sauer teaches absorbent materials are comprised of the same absorbent materials of the present invention (Sauer col. 17, lines 5-25).  Thus, Sauer obviously includes an absorbent article and components capable of achieving the claimed test results.  
As to claim 5, the waist feature 30 comprises a pocket 40 formed from a portion of the waist element that is at least partially unattached from the chassis.  (col. 4, lines 53-54; col. 5, lines 33-37; col. 11, lines 5-9).As to claims 6, 12, and 13,  see the rejection of claim 1 supra.  Additionally, the waist feature 30 at least partially wrap about the absorbent core as it covers the front facing surface of the core 16 (Figures 1 and 2). As to claim 7, the absorbent article of claim 1 further comprising a fastening system 82 (Figures 1 and 2). As to claim 8, Sauer teaches the absorbent article comprises a training pant (col. 4, lines 1-5). 

As to claim 11, the waist feature comprises a length of at least about 25 mm – where Sauer teaches the length of the spacers is from about 1cm to about 10 cm (col. 8, lines 35-40), which are part of the waist feature.  Thus, the waist feature would also have a length of up to 10 cm (100 mm), which has values in the claimed range. 

As to claim 14, Sauer teaches the waist feature 30 has a  free edge 38 that is 7.62 cm longitudinally forward of the rear edge 46 (col. 9, lines 37-39), which is in the range of at least 15 mm. 

As to claim 15, Sauer does not specifically teach the claimed absorbent capacity of about 200 g or greater according to the CRC test method.  However, Sauer teaches absorbent materials are comprised of the same absorbent materials of the present invention (Sauer col. 17, lines 5-25).  Thus, Sauer obviously includes an absorbent article and components capable of achieving the claimed test results.  

As to claim 16, the waist feature 30 comprises a pocket 40 formed from a portion of the waist element that is at least partially unattached from the chassis.  (col. 4, lines 53-54; col. 5, lines 33-37; col. 11, lines 5-9).
As to claim 17, the absorbent article of claim 1 further comprising a fastening system 82 (Figures 1 and 2).

As to claim 18, Sauer teaches the absorbent article comprises a training pant (col. 4, lines 1-5). 

Double Patenting
7.	The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-20 are rejected on the ground of no statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,393.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in scope than the claims of the patent in that the present claims do not require a specific distance of the first barrier lateral edge to be 5% or less.  Additionally, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the cop ending application.
	

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roe et al. USPN 5989236, Glug et al. USPN 6258076, and Faulks et al. USPN 6315764 are cited to show absorbent articles with a waist feature. 

/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781